DETAILED ACTION
Status of Claims
In the response filed September 20, 2022, Applicant amended claims 1,10, and 19. Claims 1-20 are pending in the current application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 20, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the rejection under 35 U.S.C. 101 have been considered, but are not persuasive.  The limitations of “the unique identifier data stored in a payment card of the user at least by restoring from another payment card of the user having a lost status” and  “accessing, by the server system, a loyalty program ruleset for the loyalty program using the merchant identifier data and the unique identifier data that is restored in the payment card from the other payment card of the user having the lost status” do not integrate the abstract idea into a practical application. The limitations merely show obtaining another payment card if the first one is not available. The rejection has been withdrawn.
Applicant’s arguments with respect to the rejection under 35 U.S.C. 103 have been considered and are persuasive. Specifically, the combination of references does not teach or suggest “receiving, by a server system associated with a payment network from the merchant, a registration request signal for registering the merchant for the loyalty program for providing the loyalty program to the user without the user registering for the loyalty program or without the user being issued a loyalty card associated with the merchant” because the prior art discloses enrolling the merchant and the customer, rather than the merchant alone. The rejection has been withdrawn.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claims are not directed to patent eligible subject matter. 
Claims 1-20 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine and process.
 Although claims 1-20 fall under at least one of the four statutory categories, it should be determined whether the claim wholly embraces a judicially recognized exception, which includes laws of nature, physical phenomena, and abstract ideas, or is it a particular practical application of a judicial exception (See MPEP 2106 I and II).
Claims 1-20 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Part I: Step 2A, Prong One:   Identify the Abstract Idea
Under step 2A, Prong One of the Alice framework, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). The determination consists of a) identifying the specific limitations in the claim that recite an abstract idea; and b) determining whether the identified limitations fall within at least one of the three subject matter groupings of abstract ideas (i.e., mathematical concepts, mental processes, and certain methods of organizing human activity). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. No. 4, 50-57 (Jan. 7, 2019)).
The identified limitations of independent claim 1 and 19 (representative of independent claim 10) recite:
	authorizing, by the server system, the payment transaction request signal
	notifying, by the server system, a completion of the payment transaction to the merchant upon receipt of the updated payment amount from the issuer
	mapping, by the server system, the payment amount into a loyalty point data using the loyalty program ruleset; 
	determining, by the server system, a redeemability of a total redeemable loyalty points from the loyalty point data;
	upon receipt of an approval of the payment transaction, determining, by the server system, loyalty reward points for the user using the loyalty program ruleset;
The identified limitations recite authorizing a payment transaction signal, mapping and determining redeemable loyalty points based on loyalty point data, and notifying the merchant upon completion of the payment transaction, which is a method of commercial interactions including advertising, marketing, or sales activities or behaviors, and business relations.  The claim limitations fall within the Certain Methods of Organizing Human Activities groupings of abstract ideas. The performance of the claim limitations using generic computing components (i.e., server system) does not preclude the claim limitations from being in the certain methods of organizing human activity grouping.   Thus, the claimed invention is directed to a judicial exception. 
Part I: Step 2A, prong two: additional elements that integrate the judicial exception into a practical application
Under step 2A, Prong Two of the Alice framework, the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application. In particular, the claims are evaluated to determine if there are additional elements or a combination of elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claims are more than a drafting effort designed to monopolize the judicial exception (PEG 2019, Pg. 54).  
As a whole, the additional elements recite:
	receiving, by a server system associated with a payment network from the merchant, a registration request signal for registering the merchant for the loyalty program for providing the loyalty program to the user without the user registering for the loyalty program or without the user being issued a loyalty card associated with the merchant
	receiving, by the server system, a payment transaction request signal from a merchant terminal, the payment transaction request signal comprising a unique identifier data associated with the user and a payment amount for a payment transaction to the merchant, the unique identifier data stored in a payment card of the user at least by restoring from another payment card of the user having a lost status
	accessing, by the server system, a merchant identifier data associated with the merchant upon successful authorization of the payment transaction request signal
	accessing, by the server system, a loyalty program ruleset for the loyalty program using the merchant identifier data and the unique identifier data that is restored in the payment card from the other payment card of the user having the lost status, the loyalty program ruleset being generated for the merchant using a loyalty calculation parameter and a loyalty redemption parameter for providing the loyalty program by the merchant to the user, the loyalty program ruleset being stored in a database using the merchant identifier data 	
	updating, by the server system, the payment amount, that was received in the payment transaction request signal from the merchant terminal, based on deducting a redeemable loyalty points
	sending, by the server system, an updated payment transaction request signal based on an updated payment amount to an issuer of the user via the payment network 
	This judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally apply the concept of receiving, accessing, updating, and sending payment transaction information. The server in the steps is recited at a high-level of generality (i.e., as a generic server performing a generic computer function of receiving, accessing, updating, and sending payment transaction information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 2-9, 11-18, and 20, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea.
Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.

Part II.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
Under Part II, the steps of the claimed invention, when considered individually and as an ordered combination, do not improve another technology or technical field, do not improve the functioning of the computer itself, and are not enough to qualify as "significantly more". For example, the steps require no more than a conventional computer to perform generic computer functions. Specifically, receiving, storing, and updating data and performing mathematical functions are well-understood, routine, and conventional activities previously known in the industry (See claim 1, 10, and 19: server system to execute receiving, accessing, updating, and sending payment transaction information). MPEP 2106.05(d)(II) states that “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: Receiving or transmitting data over a network, e.g., using the Internet to gather data, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)). Therefore, based on the two-part Mayo analysis, there are no meaningful limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself. Claims 1-20, when considered individually and as an ordered combination, are rejected as ineligible subject matter under 35 U.S.C. 101.
Dependent claims 2-9, 11-18, and 20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional claims do no recite significantly more than an abstract idea.
	
	
	
	
	
	


Conclusion
                                                                                                                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE MPAMUGO whose telephone number is (571)272-8853. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on (571) 270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3681